DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the appeal brief filed on 11/30/2020, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             
Status of Claims
Claims 1-3, 5-10, and 12-18 are currently pending and presented for examination as set forth below.
Response to arguments
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, and 12-18 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-16 of application #15984843 in view of Matsumura (US 20090243549) in view of Patil (20170163046)  in view of Carpenter, Jr. (US 20160322834) in further view of Kawakami (US 20050035743).
 Although the claims are not identical, they are not patentably distinct from each other.
App #15335556						App#15984843
1. A method for charging a battery cell having determining a current charging time period for charging the battery cell with a
constant current by subtracting a predefined time period for relaxing the battery cell
after charging the battery cell from the user available time; selecting a threshold voltage to which the battery cell is to be charged with the constant current using the current charging time period and the maximum safe temperature of the battery where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; and delivering a constant current to the battery cell until cell voltage of the battery cell reaches the threshold voltage.












2. The method of claim 1 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage; and cease delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage.


3. The method of claim 1 further comprises determining a secondary voltage which is to be applied to the battery cell during a secondary charging phase, where the secondary is constrained by the available time period and the secondary voltage is less than a maximum voltage to which the battery
cell can be charged to; and applying a constant voltage to the battery cell until charging current for the battery cell falls below a cutoff limit, where the constant voltage is applied in response to detecting that the cell voltage equals the threshold voltage.

5. The method of claim 1 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes within the user available time.

6. The method of claim 1 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level.



7. The method of claim 1 wherein determining a threshold voltage further comprises determining cell resistance of the battery cell; defining a search space from which to determine the threshold voltage based on the determined cell resistance; and searching the search space to identifying the threshold voltage.

8. The method of claim 7 further comprises searching the search space to identify a value for a constant voltage being applied to
the battery cell.

9. The method of claim 8 further comprises predicting the charging process using the identified threshold voltage and the
identified value for the constant voltage, including an expected amount of time for
delivering a constant current and an expected amount of time for delivering the constant voltage; determining whether sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage
exceeds an anticipated charging time; and
lowering the value for the constant voltage in response to a determination that
the sum of the expected amount of time for delivering a constant current and the
expected amount of time for delivering the constant voltage exceeds the anticipated
charging time.


10. A method for charging a battery cell having lithium-ion composition, comprising:
receiving, by a controller, an user available time in which the battery cell is to be
charged; determining, by the controller, a current charging time period for charging the
battery cell with a constant current, where the determination of the current charging time period is a mathematical function of the user available time and a predefined time
period for relaxing the battery cell;
determining, by the controller, a threshold voltage to which the battery cell is to
be charged with the constant current, where the determination of the threshold voltage
is constrained by the current charging time period and the threshold voltage is less than
a maximum voltage to which the battery cell can be charged to; determining, by the controller, a secondary voltage which is to be applied to the battery cell during a secondary charging phase, where the secondary voltage is constrained by the available time period and the secondary voltage is less than a maximum voltage to which the battery cell can be charged to; and charging the battery cell in part based on the threshold voltage and the secondary voltage.

12. The method of claim 10 wherein determining the current charging time period by subtracting the predefined time period for relaxing the battery cell from the user available time.

13. The method of claim 10 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes within the user available time.

14. The method of claim 10 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level.

15. The method of claim 10 wherein determining a threshold voltage further comprises determining cell resistance of the battery cell; defining a search space from which to determine the threshold voltage based on the determined cell resistance; and
searching the search space to identifying the threshold voltage.

16. The method of claim 15 further comprises searching the search space to identify a value for the secondary voltage being applied to the battery cell.
17. The method of claim 16 further comprises predicting the charging process using the identified threshold voltage and the
identified value for the constant voltage, including an expected amount of time for
delivering a constant current and an expected amount of time for delivering the constant voltage; determining whether sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage
exceeds an anticipated charging time; and
lowering the value for the constant voltage in response to a determination that
the sum of the expected amount of time for delivering a constant current and the
expected amount of time for delivering the constant voltage exceeds the anticipated
charging time.
18. A method for charging a battery cell having lithium ion composition, comprising:
receiving an user available time in which the where the determination of the current charging time period is a mathematical function of the user available time and a predefined time period for relaxing the battery cell after charging the battery cell; determining a threshold voltage to which the battery cell is to be charged with the constant current, where the determination of the threshold voltage is constrained by the current charging time period and a maximum safe temperature of the battery, wherein the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; and delivering a constant current to the battery cell until cell voltage of the battery cell reaches the threshold voltage.

determining a secondary voltage which is to be applied constantly to the battery
cell during a secondary charging phase;
estimating an expected amount of time for delivering the secondary voltage,
wherein the threshold voltage and the secondary voltage are determined iteratively such that sum of the expected amount of time for delivering a constant current and the
expected amount of time for delivering the secondary voltage is less than the user
available time; delivering the constant current to the battery cell until voltage of the battery cell reaches the threshold voltage; 
2. The method of claim 1 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage; and ceasing delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage. 

3. The method of claim 1 further comprises determining the current cutoff limit that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated. 

4. The method of claim 1 further comprises determining ohmic resistance of the battery cell; and determining the current cutoff limit 

5. The method of claim 4 wherein the ohmic resistance is determined by applying a current pulse to the battery cell before charging; monitoring an instant voltage response across the battery cell caused by the current pulse; and determining ohmic resistance by dividing the instant voltage by amplitude of the applied current pulse. 

6. The method of claim 1 wherein determining a threshold voltage further comprises defining a search space from which to determine the threshold voltage; and starting with the maximum voltage to which the battery cell can be charged to, searching the search space in a top down manner to determine the threshold voltage. 

7. The method of claim 6 wherein searching the search space further comprises: determining the secondary voltage as a 

8. The method of claim 1 further comprises setting the constant current to a value of the maximum charging current specified by a battery charger associated with the battery cell. 

9. A method for charging method for charging a battery cell having lithium-ion composition, comprising: a) receiving a user available time in which the battery cell is to be charged; b) determining a threshold voltage to which the battery cell is to be charged with a constant current, where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; c) delivering the constant current to the battery cell until voltage of the battery cell reaches the threshold voltage; d) determining a secondary voltage which is to be applied constantly to the battery cell during a secondary charging phase, where the secondary voltage is determined as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell; e) estimating an expected amount of time for delivering a constant current; f) estimating an expected amount of time for delivering the secondary voltage; g) 

10. The method of claim 9 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage; and ceasing delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the 

11. The method of claim 9 further comprises determining the current cutoff limit that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated. 

12. The method of claim 9 further comprises determining ohmic resistance of the battery cell; and determining the current cutoff limit as a function of the ohmic resistance. 

13. The method of claim 12 wherein the ohmic resistance is determined by applying a current pulse to the battery cell before charging; monitoring an instant voltage response across the battery cell caused by the current pulse; and determining ohmic resistance by dividing the instant voltage by amplitude of the applied current pulse. 

14. The method of claim 12 further 

15. The method of claim 12 where the secondary voltage is determined in accordance with Vcv=Vcc-Iccr1 where Vcc is the threshold voltage, Icc is the constant current and r1 is the ohmic resistance of the battery cell 

16. A system for charging a battery cell, comprising: a charging circuit that delivers a constant current to the battery cell; a monitoring circuit that monitors amount of charge held by the battery cells; and a controller configured to receive a user available time in which the battery cell is to be charged and interfaced with the charging circuit and the monitoring circuit, wherein the controller cooperatively operates with the charging circuit to deliver a constant current 





As to claim 1, 15984843 does not claim determining a current charging time period for charging the battery cell with a constant current by subtracting a predefined time period for relaxing the battery cell after charging the battery cell from the user available time; selecting a threshold voltage to which the battery cell is to be charged with the constant current using the maximum safe temperature of the battery.
Although ‘843 determines user available time and a current charging time period for charging the battery cell with a constant current (…estimating an expected amount of time for delivering a constant current).
‘843 is silent as to other factors that determines current charging time period for charging the battery cell with a constant current.
Patil teaches including a predetermined relaxing time after charging but prior to usage in order to improve the cycle life of the battery and provide the user an accurate estimation of the SoC of the battery (Fig. 4-5C and [0029]-[0030] where user selected rest periods are performed during charging. Rest periods are predetermined based on the battery chemistry [0028]). Therefore it would be obvious to one of ordinary skill in the art for ‘843 to include a predetermined rest time during the charging time in order to improve the cycle life of the battery and provide the user an accurate estimation of the SoC of the battery.
As such, it would be obvious to one of ordinary skill in the art to further include determining 843’s constant current charging time by subtracting a predefined time period for relaxing the battery cell from the user available time in order to ensure the battery is charged to the desired final charge state within user available time while providing the user an accurate estimation of the state of charge.
Regarding selecting a threshold voltage to which the battery cell is to be charged with the constant current using the maximum safe temperature of the battery, Carpenter teaches selecting a threshold voltage to which the battery cell is to .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell having lithium-ion composition of ‘843 to include selecting a threshold voltage to which the battery cell is to be charged with the constant current using the maximum safe temperature of the battery in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
As to claim 3, 15984843 does not claim the secondary voltage is less than a maximum voltage to which the battery cell can be charged to; and applying a constant voltage to the battery cell until charging current for the battery cell falls below a cutoff limit, where the constant voltage is applied in response to detecting that the cell voltage equals the threshold voltage.
Carpenter Jr. teaches the secondary voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore maximum charging voltage/secondary voltage of 4.15 is less than a maximum voltage of 4.25 to which the battery cell can be charged to).
Matsumura teaches applying a constant voltage to the battery cell until charging current for the battery cell falls below a cutoff limit ([0030] and [0051] of , where the constant voltage is applied in response to detecting that the cell voltage equals the threshold voltage (Fig. 2 S255 “Yes” then to S260 where constant voltage charging begins).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for of ‘843 to include the secondary voltage is less than a maximum voltage to which the battery cell can be charged to; and applying a constant voltage to the battery cell until charging current for the battery cell falls below a cutoff limit, where the constant voltage is applied in response to detecting that the cell voltage equals the threshold voltage in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
As to claim 5, 15984843 does not claim wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes within the user available time.
Matsumura teaches wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes within the user available time (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as largest threshold voltage. ([0025] [0034] [0051] the system charges the battery to the desired final charge state (270, Fig. 2 which includes constant current and constant voltage charging) within Z hours/user available time. Thus, the total charging time is less than or equal to Z).

As to claim 6, 15984843 does not claim wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level.
Matsumura in view of Carpenter Jr teaches wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as largest threshold voltage) while keeping the cell temperature below a maximum safe level (Fig. 8 and 9 of Carpenter Jr where largest maximum charging voltage achieved by the battery is 4.25 V within a battery temperature range of 0 and 60 degrees Celsius. If battery temperature is greater than 60 degrees C then charging is shut off. Therefore 60 degrees C identified as maximum safe level). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of 15984843 to include determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level, in order to prevent an over temperature condition further improving 
As to claim 7, 15984843 does not claim defining a search space from which to determine the threshold voltage based on the determined cell resistance.
Kawakami teaches defining a search space from which to determine the threshold voltage based on the determined cell resistance (Fig. 10 charging voltage (threshold voltage) vs. resistance rs identified as search space); 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of 15984843 to include defining a search space from which to determine the threshold voltage based on the determined cell resistance, as taught by Kawakami in order to prevent overcharging the battery thereby improving battery deterioration.
As to claim 9, 15984843 does not claim lowering the value for the constant voltage in response to a determination that the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage exceeds the anticipated charging time.
Carpenter teaches lowering the value for the constant voltage in response to a determination that the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage exceeds the anticipated charging time (Fig. 8 of Carpenter “OFF state” meaning no charge current or voltage applied to battery cell at the end of first “CV state” [0036] and [0042]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘843 to include lowering the 
As to claim 15, it is based on the arguments above for rejected claim 7 and is similarly rejected.
As to claim 17, it is based on the arguments above for rejected claim 9 and is similarly rejected.
As to claim 10, 15984843 does not claim determining, by the controller, a current charging time period for charging the battery cell with a constant current, where the determination of the current charging time period is a mathematical function of the user available time and a predefined time period for relaxing the battery cell nor where the determination of the threshold voltage is constrained by the current charging time period nor the threshold voltage is less than a maximum voltage to which the battery cell can be charged to nor the secondary voltage is less than a maximum voltage to which the battery cell can be charged to.
Matsumura teaches determining, by the controller, a current charging time period for charging the battery cell with a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached which determines an amount of time for delivering constant current), where the determination of the current charging time period is a mathematical function of the user available time (Fig. 2  As such the current charging time period is a mathematical function of Z hours/user available time ([0025] [0034] [0051]).
where the determination of the threshold voltage is constrained by the current charging time period (Since CC is delivered until Vfinal is reached time Fig. 2 S250 and 255), then Vfinal is constrained by the constant current period).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘843 to include determining, by the controller, a current charging time period for charging the battery cell with a constant current  where the determination of the current charging time period is a mathematical function of the user available time where the determination of the threshold voltage is constrained by the current charging time period in order to have a determined a reduced current for charging the battery further extending the length of the lifespan of the batteries  [0004] of Matsumura.
Regarding where the determination of the current charging time period is a mathematical function of a predefined time period for relaxing the battery cell
Patil teaches including a predetermined relaxing time after charging but prior to usage in order to improve the cycle life of the battery and provide the user an accurate estimation of the SoC of the battery (Fig. 4-5C and [0029]-[0030] where user selected rest periods are performed during charging. Rest periods are predetermined based on the battery chemistry [0028]).

Regarding the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, Carpenter jr. teaches where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] and Fig. 9 of Carpenter where the battery voltage is charged to 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore a threshold voltage of 4.15 is less than a maximum voltage of 4.25 to which the battery cell can be charged to).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘843 to include where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, as taught by Carpenter jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Regarding the secondary voltage is less than a maximum voltage to which the battery cell can be charged to, Carpenter Jr teaches the secondary voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts if the temperature is between .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of 843 to include the threshold voltage is less than a maximum voltage to which the battery cell can be charged to and the secondary voltage is less than a maximum voltage to which the battery cell can be charged to in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
As to claim 12, it is based on the arguments above for rejected claim 1 and is similarly rejected.
As to claim 13, it is based on the arguments above for rejected claim 5 and is similarly rejected.
As to claim 14, it is based on the arguments above for rejected claim 6 and is similarly rejected.
As to claim 15, 15984843 does not claim wherein determining a threshold voltage further comprises determining cell resistance of the battery cell; defining a search space from which to determine the threshold voltage based on the determined cell resistance; and searching the search space to identifying the threshold voltage.
Kawakami teaches determining a threshold voltage further comprises determining cell resistance of the battery cell ([0045] Fig. 9 and 10 internal ; defining a search space from which to determine the threshold voltage based on the determined cell resistance (Fig. 10 charging voltage (threshold voltage) vs. resistance rs identified as search space); and searching the search space to identifying the threshold voltage (Fig. 10 charging voltage (threshold voltage) vs. resistance rs where charging voltage can be determined starting from a resistance of 150 milliohms and below (top-down manner)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘843 to include wherein determining a threshold voltage further comprises determining cell resistance of the battery cell;  defining a search space from which to determine the threshold voltage based on the determined cell resistance;  and searching the search space in a top-down manner to identifying the threshold voltage, as taught by Kawakami in order to prevent overcharging the battery thereby improving battery deterioration.
As to claims 8 and 16, 15984843 does not claim searching the search space to identify a value for the secondary voltage being applied to the battery cell.
Kawakami teaches further comprises searching the search space to identify a value for a constant voltage being applied to the battery cell ([0046] and Fig. 10 of Kawakami wherein the constant current-constant voltage charging regime is a function of the resistance value of the resistor (rs) thus charging voltage can be identified using rs (i.e. searching the search space)). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of 843 to include searching the 
As to claim 18, it is based on the arguments above for rejected claim 10 and is similarly rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “determining a secondary voltage which is to be applied to the battery cell during a secondary charging phase, where the secondary is constrained by the available time period and the secondary voltage is less than a maximum voltage to which the battery cell can be charged to”
Claim language “where the secondary” of claim 3 lacks antecedent basis. It is unclear what “secondary” the claim is referring to (secondary voltage or secondary charging phase). Examiner will interpret as “where the secondary voltage is constrained by the available time period”

 Tcc= Tavail - Trelax
Based on the claim language of claim 3 (i.e. where the secondary [voltage] is constrained by the available time) it is unclear how the secondary voltage (which is applied during the second charging phase Tcv [0010] of the specification) is constrained by the available time (Tavail), when the available time does not include the secondary charging phase Tcv and comprises meeting the equation Tcc = Tavail – Trelax as indicated in claim 1.
Claim 12 recites “wherein determining the current charging time period by subtracting the predefined time period for relaxing the battery cell from the user available time” which comprises the current charging time period  (Tcc) to equal = Tavail – Trelax.
However, claim 10 from which claim 12 depends recites “ a secondary voltage which is to be applied to the battery cell during a secondary charging phase where the secondary voltage is constrained by the available time period.
Which limits the user available time to be a function of the secondary charging phase (i.e. Tcv), current charging time (Tcc) and rest time (Trest).
It is unclear how the current charging time period (i.e. Tcc) is determined by subtracting the predefined time period for relaxing the battery cell from the user available time as recited in claim 12 (i.e  Tcc= Tavail – Trelax) when the user available 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-6,10,12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20090243549) in view of Patil (20170163046) in view of Carpenter, Jr. (US 20160322834).
As to claim 1, Matsumura discloses a method for charging a battery cell having lithium-ion composition ([0012] Fig. 2 Lithium Ion), comprising:
receiving a user available time in which the battery cell is to be charged (Fig. 2 S215 -225 where a user establishes the time available for battery charging.  Time Z equal to the difference between end time Y (particular time when the user expects to remove the battery from the charger) and start time X (start of charging) is determined 225, Z thus being the user available time to charge the battery pack [0023] [0051]);
determining a current charging time period for charging the battery cell with a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered ; 
selecting a threshold voltage to which the battery cell is to be charged with the constant current using the current charging time period ([0051] Fig. 2 S255 Vfinal),
delivering a constant current to the battery cell until cell voltage of the battery cell reaches the threshold voltage (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached).
Although Matsumura determines a current charging time period for charging the battery cell with a constant current such that the battery is charged within user available time (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached which determines an amount of time for delivering constant current).
Matsumura is silent as to other factors that determines current charging time period for charging the battery cell with a constant current.
Patil teaches including a predetermined relaxing time after charging but prior to usage in order to improve the cycle life of the battery and provide the user an accurate estimation of the SoC of the battery (Fig. 4-5C and [0029]-[0030] where user selected rest periods are performed during charging. Rest periods are predetermined based on the battery chemistry [0028]).  Specifically, Patil states (Para 28 ln 10+), “… failure to provide sufficient time for the battery’s … chemical reactions to settle may cause a reduced battery life.”  (not this is further supported in Para 29).  Therefore it would be obvious to one of ordinary skill in the art for Matsumura to include a predetermined rest 
As such, given a known user available time as taught by Matsumura (“Z”) and known rest time as taught by Patil [0028], it would be obvious to one of ordinary skill in the art to further determine Matsumura’s constant current charging time by subtracting a predefined time period for relaxing the battery cell from the user available time in order to ensure the battery is charged to the desired final charge state (270) within Z hours/user available time while providing the user an accurate estimation of the state of charge.  In other words, since a user has a set the total available time for charging, and a battery chemistry dictates that amount of rest time needed for an improved lifecycle, the variable left to be determined is the actual amount of charging time available and that would set the rate at which a battery would need to be charged.
Matsumura does not disclose selecting a threshold voltage to which the battery cell is to be charged with the constant current using the maximum safe temperature of the battery nor where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to.
Regarding selecting a threshold voltage to which the battery cell is to be charged with the constant current using the maximum safe temperature of the battery, Carpenter teaches selecting a threshold voltage to which the battery cell is to be charged with the constant current using the maximum safe temperature of the battery ([0014] [0036] and Figs. 8 and 9 where maximum charge voltage is determined by the battery temperature).
It would have been obvious to a person of ordinary skill in the art at the 
Regarding where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to.
Carpenter jr. teaches where a threshold voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] and Fig. 9 of Carpenter where the battery voltage is charged to 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore a threshold voltage of 4.15 is less than a maximum voltage of 4.25 to which the battery cell can be charged to).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell of Matsumura to include where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, as taught by Carpenter jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
As to claim 2 Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 1 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage (Fig. 2 S255 of Matsumura); and
cease delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage ([0051] applying a constant current charge to the battery pack 250 until a certain voltage per cell, here referred to as Vfinal, is reached 255 Vfinal).
As to claim 3 Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 1 further comprises determining a secondary voltage which is to be applied to the battery cell during a secondary charging phase (Fig. 2 S260-S270 of Matsumura where Constant Voltage (secondary voltage) is delivered), where the secondary is constrained by the available time period ([0025] [0034] the system charges the battery to the desired final charge state with in Z hours/user available time. Thus, the total charging time is less than or equal to Z. As such the duration of charging voltage applied at constant voltage charging (S260) is constrained by the user available time) and the secondary voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore maximum charging voltage/secondary voltage of 4.15 is less than a maximum voltage of 4.25 to which the battery cell can be charged to); and applying a constant voltage to the battery cell until charging current for the battery cell falls below a cutoff limit ([0030] and [0051] of Matsumura where constant voltage is applied until current drops , where the constant voltage is applied in response to detecting that the cell voltage equals the threshold voltage (Fig. 2 S255 “Yes” then to S260 where constant voltage charging begins).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell having lithium-ion composition of Matsumura to include the secondary voltage is less than a maximum voltage to which the battery cell can be charged to in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].

As to claim 5 Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 1 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes within the user available time (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as largest threshold voltage. ([0025] [0034] [0051] the system charges the battery to the desired final charge state (270, Fig. 2 which includes constant current and constant voltage charging) within Z hours/user available time. Thus, the total charging time is less than or equal to Z).
As to claim 6 Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 1 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is while keeping the cell temperature below a maximum safe level (Fig. 8 and 9 where largest maximum charging voltage achieved by the battery is 4.25 V within a battery temperature range of 0 and 60 degrees Celsius. If battery temperature is greater than 60 degrees C then charging is shut off. Therefore 60 degrees C identified as maximum safe level). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify determining a threshold voltage of Matsumura to further comprise determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level, in order to prevent an over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
As to claim 10, Matsumura discloses a method for charging a battery cell having lithium-ion composition ([0012] Fig. 2 Lithium Ion), comprising:
receiving, by a controller (Fig. 1 battery charging rate management module 120 and unit 150), an user available time in which the battery cell is to be charged (Fig. 2 and [0048]-[0049] showing   battery charging rate management process performed by module 120 of Fig. 1. Fig. 2 S215 -225 where a user establishes the time available for battery charging.  Time Z equal to the difference between end time Y (particular time when the user expects to remove the battery from the charger) and start time X (start of charging) is determined 225, Z thus being the user available time to charge the battery pack [0023] [0051]);
determining, by the controller, a current charging time period for charging the battery cell with a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached which determines an amount of time for delivering constant current), where the determination of the current charging time period is a mathematical function of the user available time (Fig. 2 the system charges the battery to the desired final charge state (S270) which includes constant current and constant voltage charging within Z hours/user available time. As such the current charging time period is a mathematical function of Z hours/user available time ([0025] [0034] [0051]).
determining, by the controller, a threshold voltage to which the battery cell is to be charged with the constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as threshold voltage), where the determination of the threshold voltage is constrained by the current charging time period (Since CC is delivered until Vfinal is reached time Fig. 2 S250 and 255), then Vfinal is constrained by the constant current period);
determining, by the controller (Fig. 1 battery charging rate management module 120 and unit 150), a secondary voltage which is to be applied to the battery cell during a secondary charging phase (Fig. 2 S260-S270 (secondary charging phase of Matsumura where Constant Voltage (secondary voltage) is delivered), where the secondary voltage is constrained by the available time period ([0025] [0034] the system charges the battery to the desired final charge state with in Z hours/user available time. Thus, the total charging time is less than or equal to Z. As such the 
charging the battery cell in part based on the threshold voltage (Fig. 2 S250 and 255 Vfinal) and the secondary voltage (Fig. 2 S260-S270).
Matsumura does not disclose where the determination of the current charging time period is a mathematical function of a predefined time period for relaxing the battery cell nor the threshold voltage is less than a maximum voltage to which the battery cell can be charged to nor and the secondary voltage is less than a maximum voltage to which the battery cell can be charged to
Regarding where the determination of the current charging time period is a mathematical function of a predefined time period for relaxing the battery cell
Patil teaches including a predetermined relaxing time after charging but prior to usage in order to improve the cycle life of the battery and provide the user an accurate estimation of the SoC of the battery (Fig. 4-5C and [0029]-[0030] where user selected rest periods are performed during charging. Rest periods are predetermined based on the battery chemistry [0028]).
As stated above with respect to claim 1, since a user has a set the total available time for charging or determination of constant current time or voltages needed, and a battery chemistry dictates that amount of rest time needed for an improved lifecycle, the variable left to be determined is the actual amount of charging time available and that would set the rate at which a battery would need to be charged.  As such, this would have been an obvious mathematical function for one of ordinary skill to devise and apply.

Regarding the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, Carpenter jr. teaches where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] and Fig. 9 of Carpenter where the battery voltage is charged to 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore a threshold voltage of 4.15 is less than a maximum voltage of 4.25 to which the battery cell can be charged to).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell of Matsumura to include where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, as taught by Carpenter jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Regarding the secondary voltage is less than a maximum voltage to which the battery cell can be charged to, Carpenter Jr teaches the secondary voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] of .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell having lithium-ion composition of Matsumura to include the secondary voltage is less than a maximum voltage to which the battery cell can be charged to in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].

As to claim 12 Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 10.
Matsumura does not disclose wherein determining the current charging time period by subtracting the predefined time period for relaxing the battery cell from the user available time.
Although Matsumura determines a current charging time period for charging the battery cell with a constant current such that the battery is charged within user available time (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached which determines an amount of time for delivering constant current).
Matsumura is silent as to other factors that determines current charging time period for charging the battery cell with a constant current.

As such, given a known user available time as taught by Matsumura (“Z”) and known rest time as taught by Patil [0028], it would be obvious to one of ordinary skill in the art to further include determining Matsumura’s constant current charging time by subtracting a predefined time period for relaxing the battery cell from the user available time in order to ensure the battery is charged to the desired final charge state (270) within Z hours/user available time while providing the user an accurate estimation of the state of charge.
As to claim 13 Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 10 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes within the user available time (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as largest threshold voltage. ([0025] [0034] [0051] the system charges the battery to the desired final charge state (270, Fig. 2 which includes constant current and constant voltage charging) within Z hours/user available time. Thus, the total charging time is less than or equal to Z).
As to claim 14 Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 10 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as largest threshold voltage. Vfinal identified as largest threshold voltage) while keeping the cell temperature below a maximum safe level (Fig. 8 and 9 where largest maximum charging voltage achieved by the battery is 4.25 V within a battery temperature range of 0 and 60 degrees Celsius. If battery temperature is greater than 60 degrees C then charging is shut off. Therefore 60 degrees C identified as maximum safe level). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify determining a threshold voltage of Matsumura to further comprise determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level, in order to prevent an over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
As to claim 18, Matsumura discloses a method for charging a battery cell having lithium-ion composition ([0012] Fig. 2 Lithium Ion), comprising:
receiving an user available time in which the battery cell is to be charged (Fig. 2 and [0048]-[0049] showing   battery charging rate management process performed by module 120 of Fig. 1. S215 -225 where a user establishes the time available for battery charging.  Time Z equal to the difference between end time Y ;
 determining a current charging time period for charging the battery cell with a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached which determines an amount of time for delivering constant current), where the determination of the current charging time period is a mathematical function of the user available time (Fig. 2 the system charges the battery to the desired final charge state (S270) which includes constant current and constant voltage charging within Z hours/user available time. As such the current charging time period is a mathematical function of Z hours/user available time ([0025] [0034] [0051]);
determining a threshold voltage to which the battery cell is to be charged with the constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as threshold voltage), where the determination of the threshold voltage is constrained by the current charging time period (Since CC is delivered until Vfinal is reached time Fig. 2 S250 and 255), then Vfinal is constrained by the constant current period), 
delivering a constant current to the battery cell until cell voltage of the battery cell reaches the threshold voltage (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached. Vfinal identified as threshold voltage),
Matsumura does not disclose where the determination of the current charging time period is a mathematical function of a predefined time period for relaxing the battery cell after charging the battery cell nor where the determination of the threshold voltage is constrained by a maximum safe temperature of the battery nor wherein the threshold voltage is less than a maximum voltage to which the battery cell can be charged to.
Regarding where the determination of the current charging time period is a mathematical function of a predefined time period for relaxing the battery cell after charging the battery cell, Patil teaches including a predetermined relaxing time after charging but prior to usage in order to improve the cycle life of the battery and provide the user an accurate estimation of the SoC of the battery (Fig. 4-5C and [0029]-[0030] where user selected rest periods are performed during charging. Rest periods are predetermined based on the battery chemistry [0028]).
As stated above with respect to claim 1, since a user has a set the total available time for charging or determination of constant current time or voltages needed, and a battery chemistry dictates that amount of rest time needed for an improved lifecycle, the variable left to be determined is the actual amount of charging time available and that would set the rate at which a battery would need to be charged.  As such, this would have been an obvious mathematical function for one of ordinary skill to devise and apply.
 Therefore it would be obvious to one of ordinary skill in the art for Matsumura to include a predetermined rest time during the user available time (Z) as taught by Patil in order to improve the cycle life of the battery and provide the user an accurate estimation of the SoC of the battery. Thus current charging time period would be a mathematical 
Regarding where the determination of the threshold voltage is constrained by a maximum safe temperature of the battery, Carpenter teaches where the determination of the threshold voltage is constrained by a maximum safe temperature of the battery ((Fig. 8 and 9 of Carpenter where since the largest maximum charging voltage is regulated based on how close the battery temperature is to 60 degrees C (i.e. 4.25 V  at 0- 45 degrees C, 4.15 V  at 45- 50 degrees C) and when battery temperature is greater than 60 degrees C then charging is shut off, therefore 60 degrees C identified as maximum safe level and the largest maximum charging voltage is constrained by said maximum safe temperature). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include where the determination of the threshold voltage is constrained by a maximum safe temperature of the battery, in order to prevent an over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Regarding wherein the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, Carpenter jr. teaches where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore a threshold voltage of 4.15 is less than a 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell of Matsumura to include wherein the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, as taught by Carpenter jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Claims 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20090243549) in view of Patil (20170163046) in view of Carpenter, Jr. (US 20160322834) in further view of Kawakami (US 20050035743).
As to claim 7 and 15, Matsumura in view of Patil in view of Carpenter, Jr. teaches the method of claim 1 and 10.
Matsumura in view of Patil in view of Carpenter, Jr. does not teach wherein determining a threshold voltage further comprises determining cell resistance of the battery cell; defining a search space from which to determine the threshold voltage based on the determined cell resistance; and searching the search space to identifying the threshold voltage. 
Kawakami teaches determining a threshold voltage further comprises determining cell resistance of the battery cell ([0045] Fig. 9 and 10 internal resistance of battery is R1 plus rs. Fig. 10 charging voltage (threshold voltage) is determined using resistance rs); defining a search space from which to determine the threshold voltage based on the determined cell resistance (Fig. 10 charging voltage (threshold voltage) vs. resistance rs identified as search space); and searching the search space to identifying the threshold voltage (Fig. 10 charging voltage (threshold voltage) vs. resistance rs where charging voltage can be determined starting from a resistance of 150 milliohms and below (top-down manner)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include wherein determining a threshold voltage further comprises determining cell resistance of the battery cell;  defining a search space from which to determine the threshold voltage based on the determined cell resistance;  and searching the search space in a top-down manner to identifying the threshold voltage, as taught by Kawakami in order to prevent overcharging the battery thereby improving battery deterioration.
As to claim 8 and 16, Matsumura in view of Patil in view of Carpenter, Jr. in further view of Kawakami teaches the method of claim 7 and 15, further comprises searching the search space to identify a value for a constant voltage being applied to the battery cell ([0046] and Fig. 10 of Kawakami wherein the constant current-constant voltage charging regime is a function of the resistance value of the resistor (rs) thus charging voltage can be identified using rs (i.e. searching the search space)). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include searching the search space to identify a value for a constant voltage being applied to the battery 
As to claim 9 and 17, Matsumura in view of Patil in view of Carpenter, Jr. in further view of Kawakami teaches the method of claim 8 and 16 further comprises
predicting the charging process using the identified threshold voltage(Fig. 2 255 of Matsumura)  and the identified value for the constant voltage (Fig. 2 260 of Matsumura ) including an expected amount of time for delivering a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached which determines an amount of time for delivering constant current) and an expected amount of time for delivering the constant voltage (Fig. 2 260-265 of Matsumura where CV is delivered until 265 “no”);
Matsumura in view of Patil does not teach determining whether sum of the expected amount of time for delivering constant current and the expected amount of time for delivering the constant voltage exceeds an anticipated charging time; and lowering the value for the constant voltage in response to a determination that the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage exceeds the anticipated charging time (Fig. 8 of Carpenter “OFF state” meaning no charge current or voltage applied to battery cell [0036] and [0042]). 
Carpenter Jr. teaches determining whether sum of the expected amount of time for delivering constant current and the expected amount of time for delivering the constant voltage exceeds an anticipated charging time (Fig. 8 of Carpenter end of first “CV state” exceeds time between “fast charge state” (expected ; and lowering the value for the constant voltage in response to a determination that the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage exceeds the anticipated charging time (Fig. 8 of Carpenter “OFF state” meaning no charge current or voltage applied to battery cell at the end of first “CV state” [0036] and [0042]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include determining whether sum of the expected amount of time for delivering constant current and the expected amount of time for delivering the constant voltage exceeds an anticipated charging time; and lowering the value for the constant voltage in response to a determination that the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage exceeds the anticipated charging time in order to prevent an over voltage condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859